Sutton, C. J.
Mrs. Lessie Crawford filed this trover action against Mason H. McKnight, on July 31, 1952, in the Municipal Court of Augusta, and alleged that the defendant, in July, 1951, had converted to his own use certain described household furniture of the alleged value of $500, to which property the plaintiff has title, and that the plaintiff had made demand upon the defendant for said property, which demand had been refused by the defendant. The plaintiff asked for a money verdict for the value of the property and its hire.
The defendant filed his answer, in which he denied the allegations of the petition and alleged that he and the plaintiff entered into an agreement in writing on June 14, 1951, by which he received the property sued for in this trover action, and he denied the right of the plaintiff to recover.
*203The plaintiff testified: “The furniture listed -in my petition is in a house which belongs to Mr. McKnight and that house is occupied by his tenant, a Mr. Smith. This furniture has been in that house for a long time and was originally placed there by me, and I demanded this furniture from Mr. McKnight on April 1, 1951, and again sometime after June 14, 1951. He refused to deliver it to me. Sometime after April 1, 1951, I talked with Mr. Smith about working out the value of the furniture by having him do certain carpenter work on my house. We never did reach an agreement and he did hot do the work. . . The furniture as listed in my petition is worth $500 and has a rental value of $10 per month.” Mrs. Crawford further testified as to the value of each item of furniture and the cost price of same, which made the total value of the furniture $655; and she further testified that the paper exhibited to her (a copy of the agreement of June 14, 1951) did not cover or have anything to do with the furniture.
The defendant testified in his own behalf: “I have never had anything to do with the furniture out in that house. Mrs. Crawford placed it there of her own free will, and she could have gotten it at any time she wanted it. I do not claim the furniture now, and I have never claimed this furniture. Mrs. Crawford was at the house when Mr. Smith moved in with his family, and she consented to Mr. Smith using the furniture. I rent the house to Mr. Smith as an unfurnished house, and the house is registered with the Rent Office in Augusta as an unfurnished accommodation. . . Mrs. Crawford has never demanded that I return this furniture to her and every time she has talked to me about the furniture I have told her to go and get it, for I have nothing to do with it.” The defendant further testified that the release introduced in evidence did not give him title to the furniture; that he did not claim the furniture under the release; but that he contended the release prevented Mrs. Crawford from filing any claim against him. The defendant admitted that Mrs. Crawford had made demand upon him for the furniture on two or three different occasions, but testified that he had told her to get it.
The agreement entered into between the parties on June 14, 1951, did not refer to or include the property here sued for, and *204the defendant testified on the trial that'said written agreement did not give him title to the furniture, and that he did not claim it thereunder, but he contended that the agreement prevented the plaintiff from filing any claim against him.
The judge, trying the case without a jury, rendered a judgment for the plaintiff against the defendant for $437. The defendant’s motion for new trial on the general grounds was overruled, and the defendant excepted to that judgment.
Under the facts of this case and the law applicable thereto, the judgment in favor of the plaintiff was amply authorized, and the court did not err in overruling the defendant’s motion for a new trial.

Judgment affirmed.


Gardner, P. J., Townsend, Worrill, and Carlisle, JJ., concur. Felton, J., dissents.